Citation Nr: 1037760	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to specially adapted housing assistance.

2. Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from to 
February 1968 to February 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 2007 
rating decision of the Roanoke, Virginia Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2009, a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required. 


REMAND

Eligibility for assistance in acquiring specially adapted housing 
under 38 U.S.C.A. § 2101(a) may be granted if a veteran is 
entitled to compensation for permanent and total disability due 
to: (1) the loss, or loss of use, of both lower extremities such 
as to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having only 
light perception, plus the anatomical loss or loss of use of one 
lower extremity; or, (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or injury 
that so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, canes, 
or a wheelchair; or, (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  38 C.F.R. § 3.809(b).  The term 
"preclude locomotion" means the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d).

Eligibility for assistance in acquiring a special home adaptation 
grant under 38 U.S.C.A. § 2101(b) may be granted if a veteran is 
entitled to compensation for permanent and total disability that 
(1) is due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of both 
hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below elbow 
or knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of grasping, manipulation, etc., in 
the case of the hand, or of balance, propulsion, etc., in the 
case of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  Examples under 38 C.F.R. 
§ 3.350(a)(2), which constitute loss of use of a foot, include 
extremely unfavorable complete ankylosis of the knee, complete 
ankylosis of two major joints of an extremity, shortening of the 
lower extremity of 3 1/2 inches or more, or complete paralysis of 
the external popliteal nerve (common peroneal) and consequent 
footdrop.

The Veteran has established service connection for: residuals of 
a stroke associated with a shrapnel wound of the head with skull 
defect, rated 100 percent; a shrapnel wound of the head with 
skull defect, rated 50 percent; a penetrating wound of the left 
eye with blindness, rated 40 percent; hemiplegia involving the 
right upper extremity due to shrapnel wound of the head, rated 20 
percent; anterior tibial nerve paralysis with left foot drop 
associated with shrapnel wound of the head, rated 20 percent; a 
seizure disorder, rated 20 percent; hemiplegia involving the 
right lower extremity due to shrapnel wound of the head, rated 10 
percent; residuals of a left tibia fracture, rated 10 percent; 
residual shell fragment wounds in the left lower extremity, rated 
10 percent; residual shell fragment wounds in the right lower 
extremity, rated 10 percent; degenerative arthritis in both hands 
and wrists, rated 10 percent; painful motion of the right knee 
due to a stroke associated with shrapnel wound of the head, rated 
10 percent; residual weakness in the right hip due to stroke 
associated with shrapnel wound of the head, rated 10 percent; a 
right foot drop due to hemiplegia involving the right lower 
extremity due to a shrapnel wound of the head, rated 10 percent; 
fragment wounds in the left forearm and hand, rated 0 percent; 
scars from fragment wounds in the lower extremities, rated 0 
percent; aphasia due to shrapnel wound of the head, rated 0 
percent; and tendonitis in the left elbow associated with 
fragment wounds in the left forearm and hand, rated 0 percent.  
He has also been awarded special monthly compensation (SMC) for 
the loss of use of one eye and on account of the residuals from 
his stroke rated 100 percent disabling with additional service-
connected disabilities.

The Veteran alleges that because of his aforementioned service-
connected disabilities, and specifically the disabilities related 
to his lower extremities, his seizures, and the blindness in his 
left eye, he needs specially adapted housing or a special home 
adaptation grant to accommodate his disabilities.  In the 
Veteran's March 2007 notice of disagreement, he noted that he had 
been using a cane for over one year and was having an 
increasingly difficult time lifting his legs.  He sometimes felt 
that he needed a walker or wheelchair to move around safely.  As 
a result of his increased disabilities, he stated he was having 
ramps built along the entrance of his house so as to alleviate 
the need for climbing stairs, that he was installing a ground-
level shower with grab bars, and that he was also having a 
wheelchair-accessible bathroom constructed.

The available evidence of record includes the following:

* VA treatment records from the Asheville VA Medical Center 
(VAMC) showing that in May 2005, the Veteran was noted to be 
legally blind in the left eye.  In September 2005, he consulted 
an orthopedic surgeon for complaints related to his hands and 
knees.  He reported that these problems dated back to his time in 
service, and it was noted that he was 100 percent service-
connected for injuries to his brain and right leg.  On physical 
examination, the Veteran had full extension of the knee and could 
flex to 100 degrees.  X-rays of the right knee showed shrapnel, 
so an MRI study was not possible.  The X-ray showed mild 
narrowing of the inner aspect of his knee, and it was the 
physician's impression that he had a degenerative meniscus in 
that area.  The physician proposed to do a release of his two 
right hand trigger fingers at the same time as a right knee 
arthroscopy, and such procedures were scheduled for October 2005.  
In the operating room posting sheet note, it was noted that the 
procedures were for disabilities not service-connected.  During 
the October 2005 admissions history and physical examination (for 
the right finger release and right knee arthroscopy), it was 
noted that the Veteran ambulated with a cane.  Subsequent to 
these surgical procedures, he was seen for gait evaluation and 
issuance of ambulation aids to be used on occasion as required; 
he was fitted and issued aluminum crutches.  When he was 
discharged 10 days later, he was given the following diagnoses: 
medial meniscal tear in the right knee, and right hand long and 
ring trigger fingers.  Subsequent treatment records relate to 
follow-up treatment for the October 2005 surgical procedures.  In 
December 2005, it was noted that the Veteran was doing regular 
walking.  In April 2006, he consulted an orthopedic surgeon 
because his left knee had been hurting for six weeks.  He 
reported that he had had surgery on his left leg and knee in 1969 
at the Da Nang Naval Hospital in Vietnam and later again at Key 
West Naval Hospital.  He complained of pain and swelling in his 
left knee and reported that it sometimes gave way.  After a 
physical examination, probable early medial compartment 
osteoarthritis and symptomatic torn medial meniscus in the left 
knee were diagnosed.  In May 2006, the Veteran was seen in the 
emergency room for increased pain in the left knee.  It was noted 
that the day before, his wife had accidentally backed up her 
vehicle at a low speed and struck him on the lateral aspect of 
his knee.  On physical examination, it was noted that the Veteran 
had a post-surgical scar along the lateral aspect of his left 
knee.  The pain was not well-localized, there was small joint 
effusion, and he had a normal range of motion and strength.  He 
also ambulated easily.  A knee contusion with acute chronic knee 
pain was assessed.  

* August 2006 to January 2007 VA treatment records from the 
Hampton VAMC show that in August 2006, the Veteran was treated 
for degenerative joint disease in the knees and for symptoms 
related to his seizure disorder.  It was noted that he still 
experienced seizures, typically 2-3 times a week.

* The report of an August 2007 authorized VA examination wherein 
it was noted that the Veteran's service-connected disabilities 
made it difficult for him to lift objects, pick things up, and 
climb.  They also caused him to stumble.  On physical 
examination, it was noted that the Veteran required a cane for 
ambulation.  He had a normal gait, there were no signs of 
malaise, and the ranges of motion for his hips, knees, and ankles 
were good.  On neurological examination of the lower extremities, 
the motor function was abnormal with findings of an incomplete 
left foot drop and right-sided weakness.  In summary, the 
examiner opined that the effect of the Veteran's service-
connected disabilities on his daily activities was that it caused 
pain with ambulation, right-sided weakness, and loss of sense of 
stability.

* Social Security Administration (SSA) records showing that in 
November 2006, the Veteran was determined to have been disabled 
as of May 22, 2004.  His primary diagnosis was traumatic brain 
injury and his secondary diagnosis was seizure disorder.

At the July 2009 Travel Board hearing, the Veteran testified that 
although he has not lost any limbs, he has lost the use of them 
due to wounds he received in Vietnam.  He explained that his 
knees were wounded in Vietnam and that they now have degenerative 
arthritis that hinder his mobility, requiring him to use a cane 
to prevent loss of balance and keep him from falling.  He noted 
that he loses balance even while standing because his knees 
buckle.  The extra pressure placed on his knees when climbing 
stairs is particularly dangerous, so he avoids them when 
possible.

In September 2010 written argument, the Veteran's representative, 
noting that his last examination was in August 2007, requested 
that he be afforded another VA examination to ascertain the 
current level of disability.

After a thorough review of the record, the Board agrees that 
another VA examination is necessary.  In addition to the 
allegations of worsening conditions and the extent of time since 
the Veteran was last examined (38 C.F.R. § 3.327(a)), the Board 
also finds that questions remain as to the extent to which the 
Veteran's service-connected disabilities are hindering his 
mobility (versus any impairment from nonservice-connected 
disabilities).  In particular, the Board notes that it is well-
documented in the record that the Veteran was sustained lower 
extremity shrapnel injuries, and has service-connected residuals 
of such injuries (including painful motion of the right knee due 
to a stroke associated with a shrapnel wound of the head).  
However, the record also shows that he now has degenerative joint 
disease in these same extremities, and that it is this disability 
that causes him pain and difficulties with mobility.  While the 
Veteran alleges that the degenerative joint disease is a result 
of the shrapnel wounds he sustained in service, the record is 
less clear.  Notably, when he underwent right knee arthroscopy in 
October 2005, the surgery was considered to be for nonservice-
connected disability.

Finally, the Board notes that the most recent VA treatment 
records associated with the claims file are from January 2007.  
As more recent VA treatment records may contain pertinent 
information, and are constructively of record, they must be 
secured.

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to 
identify the provider(s) of any additional 
treatment or evaluation he has received for 
his service-connected, records of which are 
not already associated with the claims file, 
and to provide any releases necessary for VA 
to secure records of any such private 
treatment or evaluation.  In conjunction with 
this request he should also be advised of the 
provisions of 38 C.F.R. § 3.158(a).  The RO 
must obtain complete clinical records of all 
such treatment and evaluation from the 
sources identified by the Veteran, 
specifically including records of all VA 
treatment he has received since January 2007.

2. 	The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the severity of (and 
associated functional impairment caused by) 
his service-connected disabilities, and 
specifically as they pertain his specially 
adapted housing and special home adaptation 
grant claims.

The Veteran's claims file (to include this 
remand) must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should be provided a list of the 
Veteran's service-connected disabilities and 
should comment on whether such disabilities 
have resulted in (i) blindness in both eyes, 
(ii) the loss of use [see definition above] 
of one or both lower extremities, or (iii) 
ankylosis of either knee.  The examination 
should specifically include a neurological 
examination to determine whether the Veteran 
has complete paralysis of the external 
popliteal nerve (common peroneal) and 
consequent footdrop in either foot.  If loss 
of use of either lower extremity is found, 
the examiner should comment on the extent to 
which assistive devices are required.  If the 
Veteran has loss of use of an extremity, but 
on account of nonservice-connected disability 
only, the examiner should so state for the 
record (with explanation).

The opinion provider should cite to the 
medical and competent lay evidence of record 
and explain the rationale for all opinions 
given.  If the examiner is unable to render 
any opinion requested, it should be so stated 
for the record, along with an explanation of 
the reason why such opinion is not possible.

3. 	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

